EXHIBIT 10.20

MARTIN MARIETTA MATERIALS, INC.

FORM OF PERFORMANCE SHARE UNIT AWARD AGREEMENT

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT, made as of [                    ]
(the “Award Agreement”), between Martin Marietta Materials, Inc., a North
Carolina corporation (the “Company”),                     (the “Employee”).

 

1. GRANT

Pursuant to the Martin Marietta Materials, Inc. Amended and Restated Stock-Based
Award Plan (the “Plan”), the Company hereby grants the Employee
                    Performance Share Units (the “Award”) as the target amount
of a performance-based stock unit award on the terms and conditions contained in
this Award Agreement, and subject to the terms and conditions of the Plan.
Depending on the Company’s performance as set forth in Section 4, the
participant may earn zero percent (0%) to two hundred percent (200%) of the
target number of Performance Share Units awarded. The term “Performance Share
Unit” or “PSU(s)” as used in this Award Agreement refers only to the Performance
Share Units awarded to the Employee under this Award Agreement.

 

2. GRANT DATE

The Grant Date is [                    ].

 

3. MEASUREMENT PERIOD

Subject to the terms and conditions hereof and of the Plan, the measurement
period begins on [                    ] and ends on [                    ] (the
“Measurement Period”). Except as otherwise provided in this Award Agreement or
the Plan, the PSUs will become vested on December 31, 2016, at the end of the
Measurement Period (the “Vesting Date”).

 

4. PAYMENT OF PERFORMANCE SHARE UNITS

 

  (a) Vesting of Award. Unless forfeited or converted and paid earlier as
provided in Section 7 below, the Performance Share Units granted hereunder will
vest (“Vest” or “Vesting”) and be converted into shares of Common Stock and
delivered to the Employee as soon as practicable following the Vesting Date (but
in no event later than 60 days following the Vesting Date) provided that the
Employee is employed by the Company on the Vesting Date. The Vesting and
conversion from PSUs to Common Stock will be one PSU for one share of Common
Stock.

 

  (b) Performance Goals. The performance goals that must be attained in order to
satisfy the Vesting requirements subject to this Award (the “Performance Goals”)
are as follows: Omitted for filing purposes.

 

  1) [                    ] percent ([    ]%) of the Award will vest based on
[Measure 1] during the Measurement Period (“[        ]”);

 

  2) [                    ] percent ([    ]%) of the Award will vest based on
[Measure 2] during the Measurement Period (“[        ]”); and

 

1



--------------------------------------------------------------------------------

  3) [                    ] percent ([    ]%) of the Award will vest based on
[Measure 3] during the Measurement Period (“[        ]”).

 

  (c) Percentage of Awards Payable. The percentage of the Award that Vests and
will be paid with respect to the Measurement Period in connection with the PSUs
is conditioned on the satisfaction of the performance goals set forth in the
table below, which have been established by the Committee (the
“Percentage”). Omitted for filing purposes.

 

Percentage of Target PSUs That Vest

    50%      100%      200%  

Measure

   Weight     Threshold      Target      Maximum  

[Measure 1]

     [     ]%      [         ]       [         ]       [         ] 

[Measure 2]

     [     ]%      [         ]       [         ]       [         ] 

[Measure 3]

     [     ]%      [         ]       [         ]       [         ] 

 

  (d) Shares Payable. The number of PSUs payable is the target number awarded in
this Award Agreement multiplied by the Percentage of Target PSUs that vest in
the table above. Performance levels below threshold performance result in a
payout of zero for that portion, and performance levels above maximum
performance result in a payout of 200% for that portion. For performance levels
falling between the values as shown above, the Percentage will be determined by
interpolation. Payment will be made in Common Stock.

 

  (e) The Value of the Stock Issued as Payment for PSUs Earned. The basis of the
Common Stock payable will be its fair market value (“Fair Market Value”)
determined by the closing price as of the most recent New York Stock Exchange
close for the Common Stock on the business day that immediately precedes the
date on which payment is made under this Award Agreement (the “Payment Date”).

 

  (f) Payment Determination. The Committee may exercise its discretion to reduce
the payment under this Award Agreement to no more than the target level if the
Company’s TSR for the Measurement Period is less than zero (0).

 

  (g) Non-Recurring Events. The Committee shall exclude from the performance
results any non-recurring expenses or gains/losses, such as acquisition costs,
unless, in the Committee’s discretion, it determines otherwise.

 

5. DIVIDEND EQUIVALENTS

On each date that dividends are paid (each a “Dividend Payment Date”) on shares
of the Company’s common stock, par value $0.01 per share (the “Common Stock”)
with respect to which the record date (the “Record Date”) also occurs during the
Restriction Period, the Company will credit to an account for the Employee an
amount equal to the dividend paid on a share of the Common Stock multiplied by
the number of Performance Share Units. These dividend equivalent amounts shall
be paid to the Employee quarterly on each March 31, June 30, September 30 and
December 31 during the Restriction Period; provided, however, that if any such
date falls on a non-business day, such payment will be made on the business day
immediately prior to such date. Any remaining dividend equivalent amounts
credited to the account of the Employee on the date that the

 

2



--------------------------------------------------------------------------------

Performance Share Units are converted to shares of Common Stock, or subsequently
credited to such account with respect to a Record Date that occurs during the
Restriction Period, shall be paid to the Employee on the next successive
Dividend Payment Date. The dividend equivalent amounts shall be paid from the
general assets of the Company and shall be treated and reported as additional
compensation for the year in which payment is made.

 

6. TRANSFERABLE ONLY UPON DEATH

This Performance Share Unit grant shall not be assignable or transferable by the
Employee except by will or the laws of descent and distribution.

 

7. TERMINATION, RETIREMENT, DISABILITY OR DEATH

 

  (a) Termination. If the Employee’s employment with the Company is terminated
prior to the Vesting Date for any reason other than on account of death,
Disability or Retirement (in each case, as defined below), whether by the
Employee or by the Company, and in the latter case whether with or without
cause, then the Performance Share Units will be forfeited upon such termination.

 

  (b) Retirement or Disability. If the Employee’s employment with the Company is
terminated prior to the Vesting Date upon Retirement (as defined below) or as
the result of a disability under circumstances entitling the Employee to the
commencement of benefits under a long-term disability plan maintained by the
Company (“Disability”), then the terms of all outstanding PSUs will be
unaffected by such Retirement or Disability and the PSUs will be paid in
accordance with Section 4 above. “Retirement” is defined as termination of
employment with the Corporation after reaching age 62 under circumstances that
qualify for normal retirement in accordance with the Martin Marietta Materials,
Inc. Pension Plan; provided, that, the Management Development and Compensation
Committee of the Board of Directors may in its sole discretion classify an
Employee’s termination of employment as Retirement under other circumstances.

 

  (c) Death. If, prior to the Vesting Date, the Employee dies while employed by
the Company or after termination by reason of Disability, then the terms of all
outstanding PSUs will be unaffected by such death and the PSUs will be paid in
accordance with Section 4 above to the Employee’s estate or beneficiary.

 

  (d) Committee Negative Discretion. The Management Development and Compensation
Committee of the Board of Directors may in its sole discretion decide to reduce
or eliminate any amount otherwise payable with respect to an award under
Sections 7(b) or 7(c).

 

8. TAX WITHHOLDING

At the time PSUs are converted into shares of Common Stock and delivered to the
Employee, the Employee will recognize ordinary income equal to the Fair Market
Value of the common shares received. The Company shall withhold applicable taxes
as required by law at the time of such Vesting by deducting shares of Common
Stock from the payment to satisfy the obligation prior to the delivery of the
certificates for shares of Common Stock. Withholding will be at the minimum
rates prescribed by law; therefore, the Employee may owe additional taxes as a
result of the distribution.

 

3



--------------------------------------------------------------------------------

The Employee may not request tax to be withheld at greater than the minimum
rate. If the Employee terminates employment on account of Disability or
Retirement and the PSUs are not forfeited, the Company may require the Employee
to pay to the Company or withhold from the Employee’s compensation, by canceling
PSUs or otherwise, an amount equal to satisfy the obligation to withhold federal
employment taxes as required by law.

 

9. CHANGE IN CONTROL

In the event of a change in control of the Company, as defined in Section 11 of
the Plan, all outstanding PSUs will be deemed non-forfeitable and the Percentage
of the Award payable will be the greater of (1) the Percentage as determined by
the performance during the Measurement Period up to the day before the effective
date of the change in control, or (2) the target Percentage (100%). The PSUs
will be distributed in shares of Common Stock no later than 2 1⁄2 months
following the date of such change in control.

 

10. AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 8 of the Plan, subject to certain limitations contained
within Section 8, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Management Development and Compensation Committee
of the Board of Directors may at any time alter or amend all Award Agreements
under the Plan. Notwithstanding Section 8 of the Plan, no such amendment,
suspension or discontinuance of the Plan or alteration or amendment of this
Award Agreement shall accelerate any distribution under the Plan or, except with
the Employee’s express written consent, adversely affect any PSU granted under
this Award Agreement; provided, however, that the Board of Directors or the
Management Development and Compensation Committee may amend the Plan or this
Award Agreement to the extent it deems appropriate to cause this Agreement or
the PSUs hereunder to comply with Section 409A (including the distribution
requirements thereunder) or be exempt from Section 409A or the tax penalty under
Section 409A(a)(1)(B). If the Plan and the Award Agreement are terminated in a
manner consistent with the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix), the
Board of Directors may, in its sole discretion, accelerate the conversion of
PSUs to shares of Common Stock and immediately distribute such shares of Common
Stock to the Employee.

 

11. EXECUTION OF AWARD AGREEMENT

No PSU granted under this Award Agreement is distributable nor is this Award
Agreement enforceable until this Award Agreement has been fully executed by the
Company and the Employee. By executing this Award Agreement, the Employee shall
be deemed to have accepted and consented to any action taken under the Plan by
the Management Development and Compensation Committee, the Board of Directors or
their delegates.

 

12. MISCELLANEOUS

 

  (a) Nothing contained in the Award Agreement confers on the Employee the
rights of a shareholder with respect to this Performance Share Unit award during
the Measurement Period.

 

  (b) For purposes of this Award Agreement, the Employee will be considered to
be in the employ of the Company during an approved leave of absence unless
otherwise provided in an agreement between the Employee and the Company.

 

4



--------------------------------------------------------------------------------

  (c) Nothing contained in this Award Agreement or in any Performance Share Unit
granted hereunder shall confer upon any Employee any right of continued
employment by the Company, expressed or implied, nor limit in any way the right
of the Company to terminate the Employee’s employment at any time.

 

  (d) Except as provided under Section 6 herein, neither these PSUs nor any of
the rights or obligations hereunder shall be assigned or delegated by either
party hereto.

 

13. NOTICES

Notices and all other communications provided for in this Award Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight mail courier service, postage prepaid,
addressed as follows:

If to the Employee, to the address set forth

in the first paragraph in this Award Agreement.

If to the Company, to:

Martin Marietta Materials, Inc.

2710 Wycliff Road

Raleigh, NC 27607

Fax: (919) 783-4535

Attn: Corporate Secretary

or to such other address or such other person as the Employee or the Company
shall designate in writing in accordance with this Section 13, except that
notices regarding changes in notices shall be effective only upon receipt.

 

14. GOVERNING LAW

This Award Agreement shall be governed by the laws of the State of North
Carolina.

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
and the Employee has hereunto set his hand as of the day and year first above
written.

 

MARTIN MARIETTA MATERIALS, INC. By:

 

        Corporate Secretary EMPLOYEE By:

 

        Employee’s Signature

 

5